Warner, C. J.
The error assigned to the judgment of the Court below in this case, is in deciding that the note sued on was barred by the statute of limitations. By the Act of 1854, the credit entered on the note, of part payment thereof, must be subscribed by the party making it, or some other person thereunto by him lawfully authorized, if made after the statute of limitations has commenced running, in order to revive the same, or to form a new starting point from which the statute will commence running. In this case the credit on the note *540was not subscribed by the party making it, nor does it appear that it was done by her authority — the credit on the note is subscribed by the payee thereof. The statute of 1854, as construed by this Court in Holland vs. Chaffin & Lane, (22d Ga. Rep., 343,) is decisive of this question. The Revised Code declares that a new promise, in order to renew a right of action already barred, or to constitute a point from which the limitation shall commence running on a right of action not yet barred, must be in writing, either in the party’s own handwriting, or subscribed by him or some one authorized by him. A payment entered upon a written evidence of debt by the debtor, or any other written acknowledgment of the existing liability, is equivalent to a new promise to pay. Sections 2883, 2884, The Act of 20th February, 1854, expressly declares that it shall take effect from and after the date of its passage. We have no dispensing power to say that it shall not do so, on account of its not being published, under the law as it existed at the time of the passage of that act.
Let the judgment of the Court below be affirmed.